/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to claim 1, the rejection under 35 USC 112(a) is withdrawn.
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.
Applicant presents the entirety of claim 1, as presently amended, and then states “[t]he applied reference is not seen as teaching or suggesting this feature.”  Applicant then relates various teachings of Chen citing paragraphs [0003], [0060], [0061] and [0143] - [0147] and FIG. 4 of Chen and then applicant reiterates claimed elements.  Specifically, applicant concludes with (emphasis added):

“While Chen lists several types of filtered process error data items …and calculated dynamic weighting items …, and also may suggest updating wafer process models between processing of different wafer lots …, Chen is not understood as teaching or suggesting Applicant's particular method which includes:
 
detecting, by the detector, a first signal of the intensity of light emission at a plurality of time instants before an arbitrary time instant during processing of the wafer; 
reducing noise components from the first signal indicating the intensity of light emission from the plasma inside the processing chamber which is detected by the detector; 
detecting a second signal by reducing a baseline component of the first signal from the 
first signal which is reduced the noise components, the baseline component indicating changes of an intensity of light occurring with a cycle which is longer than a predetermined term in the first signal; and 
adjusting the conditions for generating the plasma or processing the wafer arranged inside the processing chamber based on the second signal,

 as now recited in Applicant's Claim 6.”


Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
To the examiner, Chen is understood as teaching or suggesting applicant's particular method as detailed in the rejection that follows.  The examiner maintains that Chen explicitly teaches removing noise (i.e., short time frame component) (see, for example, [0060]) and Chen teaches reducing a change component of the signal that occurs with a long cycle from changes in the state of the processing tool (see, for example, [0061]).  As Background of the Invention section (page 2) it is a known problem that “every time a wafer is processed, a detection signal is weakened due to the adhesion of deposits or the like of the specification”.  Systemic changes such these as manifest as a change in the baseline over a period of time.  Chen is directed to providing a correction to the data by removing, from the data, the influence of such systemic changes (i.e., Chen teaches background correction).
The rejection under 102 based upon Chen is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-10 are rejected under 35 U.S.C. 102(a) and 102(a)(2) as being anticipated by US Patent Application Publication 2012/0091097 as filed by Chen et al. (hereinafter, Chen).

Regarding claim 6, the examiner understands claim 6 to include three main elements as follows:
Claimed Elements 
1) Repeatedly (at a plurality of time instants) detect a first signal corresponding to the intensity of light emitted during wafer processing (e.g., spectroscopic monitoring) and reducing the noise from the detected signal.
[detecting, by a detector, a first signal of the intensity of light emission at a plurality of time instants before an arbitrary time instant during processing of the wafer and reducing noise components from the first signal indicating the intensity of light emission from the plasma inside the processing chamber which is detected by the detector]; and,

2) Remove a baseline component from the signal obtained from step 1) above,
[detecting a second signal by reducing a baseline component of the first signal from the first signal which is reduced the noise components, the baseline component indicating changes of an intensity of light occurring with a cycle which is longer than a predetermined term in the first signal];  and,

3) Controlling the plasma processing conditions based on the second signal.
[adjusting the conditions for generating the plasma or processing the wafer arranged inside the processing chamber based on the second signal].



Chen
   Chen teaches:
1) Obtaining a vacuum ultraviolet (VUV) data during wafer processing.  This corresponds to “… detecting, by a detector, a first signal of the intensity of light emission at a plurality of time instants before an arbitrary time instant during processing of the wafer …” (see, for [0024]-[0057] and [0113]), and Chen teaches reducing the noise from the VUV data which corresponds to “… reducing noise components from the first signal indicating the intensity of light emission from the plasma inside the processing chamber which is detected by the detector …” (see, for example [0060] and [0070]). 

Chen teaches:
2) Accounting for state of tool changes or removing a baseline component from the signal obtained from step 1) above, (see for example, [0061], [0071], [0088] and [0151])

detecting a second signal by reducing a baseline component of the first signal from the first signal which is reduced the noise components, the baseline component indicating changes of an intensity of light occurring with a cycle which is longer than a predetermined term in the first signal; and,

Chen teaches:
	3) Real time control of the plasma process (see, for example, [0024]). 

adjusting the conditions for generating the plasma or processing the wafer arranged inside the processing chamber based on the second signal.


Regarding claims 8 and 10, Chen teaches using a Kalman filter to filter noise and then using the filtered outputs as inputs for a subsequent modeling of changes of state over time (see, for example, [0060] and [0061]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Allan W. Olsen/Primary Examiner, Art Unit 1716